Exhibit 10.1 Execution Version [Published CUSIP Number:] CREDIT AGREEMENT Dated as of January 13, 2012 among NUMBER MERGER SUB, INC., as the initial Borrower, which on the Effective Date shall be merged within and into 99¢ ONLY STORES, with 99¢ ONLY STORES surviving such merger as the Borrower, NUMBER HOLDINGS, INC., as Holdings, ROYAL BANK OF CANADA, as Administrative Agent and Issuer, and THE OTHER LENDERS AND ISSUERS PARTY HERETO BMO HARRIS BANK N.A. and DEUTSCHE BANK SECURITIES INC., as Co-Syndication Agents, CITY NATIONAL BANK and SIEMENS FINANCIAL SERVICES, INC., as Co-Documentation Agents, and RBC CAPITAL MARKETS,* BMO CAPITAL MARKETS· and DEUTSCHE BANK SECURITIES INC. as Joint Lead Arrangers and as Joint Bookrunners * RBC Capital Markets is a brand name for the capital markets activities of Royal Bank of Canada and its affiliates · BMO Capital Markets is a brand name for the capital markets activities of Bank of Montreal and its affiliates. TABLE OF CONTENTS Page ARTICLE I Definitions, Interpretation and Accounting Terms 2 SECTION 1.1 Defined Terms 2 SECTION 1.2 Other Interpretive Provisions 73 SECTION 1.3 Accounting Terms 75 SECTION 1.4 Rounding 75 SECTION 1.5 References to Agreements, Laws, Etc 75 SECTION 1.6 Times of Day 75 SECTION 1.7 Pro Forma Calculations 75 ARTICLE II The Facility 77 SECTION 2.1 The Revolving Credit Commitments 77 SECTION 2.2 Borrowing Procedures 78 SECTION 2.3 Swing Loans 79 SECTION 2.4 Letters of Credit 81 SECTION 2.5 Reduction and Termination of the Revolving Credit Commitments 86 SECTION 2.6 Repayment of Loans 87 SECTION 2.7 Evidence of Indebtedness 87 SECTION 2.8 Optional Prepayments 88 SECTION 2.9 Mandatory Prepayments 88 SECTION 2.10 Interest 90 SECTION 2.11 Conversion/Continuation Option 90 SECTION 2.12 Fees 91 SECTION 2.13 Payments and Computations 92 SECTION 2.14 Determination of Adjusted Eurocurrency Rate 94 SECTION 2.15 Revolving Commitment Increase 94 SECTION 2.16 Defaulting Lenders 96 SECTION 2.17 Extensions of Loans 98 SECTION 2.18 Refinancing Amendments ARTICLE III TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY SECTION 3.1 Taxes -i- TABLE OF CONTENTS (continued) Page SECTION 3.2 Illegality SECTION 3.3 Inability to Determine Rates SECTION 3.4 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency Rate Loans SECTION 3.5 Funding Losses SECTION 3.6 Matters Applicable to All Requests for Compensation SECTION 3.7 Replacement of Lenders under Certain Circumstances SECTION 3.8 Survival ARTICLE IV Conditions Precedent SECTION 4.1 Conditions Precedent to Initial Borrowing SECTION 4.2 Conditions Precedent to Each Loan and Letter of Credit ARTICLE V Representations and Warranties SECTION 5.1 Existence, Qualification and Power; Compliance with Laws SECTION 5.2 Authorization; No Contravention SECTION 5.3 Governmental Authorization SECTION 5.4 Binding Effect SECTION 5.5 Financial Statements; No Material Adverse Effect SECTION 5.6 Litigation SECTION 5.7 Ownership of Property; Liens SECTION 5.8 Environmental Matters SECTION 5.9 Taxes SECTION 5.10 ERISA Compliance SECTION 5.11 Subsidiaries SECTION 5.12 Margin Regulations; Investment Company Act SECTION 5.13 Disclosure SECTION 5.14 Intellectual Property; Licenses, Etc SECTION 5.15 Solvency SECTION 5.16 Subordination of Junior Financing SECTION 5.17 USA PATRIOT Act SECTION 5.18 Collateral Documents -ii- TABLE OF CONTENTS (continued) Page SECTION 5.19 Use of Proceeds SECTION 5.20 Insurance SECTION 5.21 Broker’s or Finder’s Commissions SECTION 5.22 Borrowing Base Certificate ARTICLE VI Financial Covenant SECTION 6.1 Minimum Fixed Charge Coverage Ratio ARTICLE VII Reporting Covenants SECTION 7.1 Financial Statements, Etc SECTION 7.2 Certificates; Other Information SECTION 7.3 Notices SECTION 7.4 Borrowing Base Certificate ARTICLE VIII Affirmative Covenants SECTION 8.1 Preservation of Existence, Etc SECTION 8.2 Compliance with Laws, Etc SECTION 8.3 Designation of Subsidiaries SECTION 8.4 Payment of Taxes, Etc SECTION 8.5 Maintenance of Insurance SECTION 8.6 Inspection Rights SECTION 8.7 Books and Records SECTION 8.8 Maintenance of Properties SECTION 8.9 Use of Proceeds SECTION 8.10 Compliance with Environmental Laws SECTION 8.11 Covenant to Guarantee Obligations and Give Security SECTION 8.12 Cash Receipts SECTION 8.13 Further Assurances and Post-Closing Covenants SECTION 8.14 [Reserved] SECTION 8.15 Physical Inventories ARTICLE IX Negative Covenants SECTION 9.1 Liens SECTION 9.2 Investments -iii- TABLE OF CONTENTS (continued) Page SECTION 9.3 Indebtedness SECTION 9.4 Fundamental Changes SECTION 9.5 Dispositions SECTION 9.6 Restricted Payments SECTION 9.7 Change in Nature of Business SECTION 9.8 Transactions with Affiliates SECTION 9.9 Burdensome Agreements SECTION 9.10 Fiscal Year SECTION 9.11 Prepayments, Etc. of Junior Financing SECTION 9.12 Modification of Agreements SECTION 9.13 Holdings SECTION 9.14 Capital Expenditures ARTICLE X Events of Default SECTION 10.1 Events of Default SECTION 10.2 Remedies upon Event of Default SECTION 10.3 Application of Funds SECTION 10.4 Borrower’s Right to Cure SECTION 10.5 Actions in Respect of Letters of Credit; Cash Collateral ARTICLE XI The Administrative Agent SECTION 11.1 Appointment and Authorization SECTION 11.2 Rights as a Lender SECTION 11.3 Exculpatory Provisions SECTION 11.4 Reliance by the Administrative Agent SECTION 11.5 Delegation of Duties SECTION 11.6 Resignation of Administrative Agent or the Collateral Agent SECTION 11.7 Non-Reliance on Administrative Agent and Other Lenders; Disclosure of Information by Agents SECTION 11.8 No Other Duties; Other Agents, Arrangers, Managers, Etc SECTION 11.9 Intercreditor Agreement SECTION 11.10 Administrative Agent May File Proofs of Claim -iv- TABLE OF CONTENTS (continued) Page SECTION 11.11 Collateral and Guaranty Matters SECTION 11.12 Secured Cash Management Agreements and Secured Hedge Agreements SECTION 11.13 Indemnification of Agents ARTICLE XII Miscellaneous SECTION 12.1 Amendments, Etc SECTION 12.2 Successors and Assigns SECTION 12.3 Costs and Expenses SECTION 12.4 Indemnities SECTION 12.5 Limitation of Liability SECTION 12.6 Right of Setoff SECTION 12.7 Sharing of Payments SECTION 12.8 Notices and Other Communications; Facsimile Copies SECTION 12.9 No Waiver; Cumulative Remedies SECTION 12.10 Binding Effect SECTION 12.11 Governing Law; Submission to Jurisdiction; Service of Process SECTION 12.12 Waiver of Jury Trial SECTION 12.13 Marshaling; Payments Set Aside SECTION 12.14 Execution In Counterparts SECTION 12.15 Electronic Execution of Assignments and Certain Other Documents SECTION 12.16 Confidentiality SECTION 12.17 Use of Name, Logo, etc SECTION 12.18 USA PATRIOT Act Notice SECTION 12.19 No Advisory or Fiduciary Responsibility SECTION 12.20 Severability SECTION 12.21 Survival of Representations and Warranties SECTION 12.22 Lender Action SECTION 12.23 Interest Rate Limitation -v- TABLE OF CONTENTS Page Schedules Schedule I - Revolving Credit Commitments Schedule II - Subsidiary Guarantors Schedule 1.1A - Certain Security Interests and Guarantees Schedule 1.1B - Credit Card Agreements Schedule 1.7(b) - Adjustments to Consolidated EBITDA Schedule 5.10(a) - ERISA Compliance Schedule 5.11 - Subsidiaries and Other Equity Investments Schedule 8.13 - Post Closing Items Schedule 9.1(b) - Existing Liens Schedule 9.2(f) - Existing Investments Schedule 9.3(b) - Existing Indebtedness Schedule 9.6(c) - Permitted Restricted Payments Schedule 9.8(h) - Existing Transactions with Affiliates Schedule 9.9 - Burdensome Agreements Schedule 12.8 - Administrative Agent’s Office, Certain Addresses for Notices Exhibits Exhibit A - Form of Assignment and Assumption Exhibit B - Form of Revolving Credit Note Exhibit C - Form of Notice of Borrowing Exhibit D - Form of Swing Loan Request Exhibit E - Form of Letter of Credit Request Exhibit F - Form of Notice of Conversion or Continuation Exhibit G-1 - Form of Opinion of Proskauer Rose LLP, New York and California Counsel for the Loan Parties Exhibit G-2 - Form of Opinion of Greenberg Traurig LLP, Nevada Counsel for the Loan Parties Exhibit H - Form of Guaranty Exhibit I - Form of Security Agreement Exhibit J - Form of Borrowing Base Certificate Exhibit K - Form of Intercreditor Agreement Exhibit L - Form of Intercompany Subordination Agreement Exhibit M - Form of Solvency Certificate Exhibit N - Form of Non-Bank Certificate Exhibit O - Form of Compliance Certificate Exhibit P - Form of Customs Broker Agreement Exhibit Q - Form of Credit Card Notification Exhibit R-1 - Form of Collateral Access Agreement for Landlords Exhibit R-2 - Form of Collateral Access Agreement for Non-Landlords Exhibit S
